10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

, F .

ILED
%102019

CLER RK, U.S
M
DEPUTV CLERK
IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DIST§ICT OF CALIFORNIA

) NO. 5:18-mj-OO77-JLT

UNITED STATES OF AMERICA, )
l ` ) ORDER OF RELEASE
Plaintiff, )

)

vS. )

)

BILLY J. GUSTAFSON, )
)
)

Defendant.

 

 

 

The above named defendant having been Sentenced on
December lO, 2018 to 4 days (TIME SERVED),

IT IS HEREBY ORDERED that the defendant Shall be released
December 10, 2018. A certified Judgment and Commitment Order to

follow.

Dat@= /%,/ !O//'B £Ji» 79 @M:`

U. S Magistrate Judge

Qrder of Release ~ 1

 

